         Case 1:20-cv-11933-DPW Document 64 Filed 03/22/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                        )
 BRANDON ALVES, et al.,
                                                        )
                                                        )
                       Plaintiffs,
                                                        )
                                                        )     CIVIL ACTION NO.
               -against-
                                                        )     1:20-cv-11933-DPW
                                                        )
 DONNA M. MCNAMARA, et al.,
                                                        )
                                                        )
                       Defendants.
                                                        )
                                                        )


                [PROPOSED] ORDER OF DISMISSAL AS TO CHIEF JONES
                 OF THE TOWN OF HINGHAM POLICE DEPARTMENT

WHEREAS:

       1)     Plaintiffs commenced this action seeking declaratory and injunctive relief against

shutdowns and delays in the issuance of firearms identification cards (“FIDs”) under M.G.L. c.

140, § 129B and licenses to carry firearms (“LTCs”) issued under M.G.L. c. 140, § 131; and

       2)     Defendant Chief David Jones is the Chief of the Town of Hingham Police

Department and the designated “licensing authority” for the Town of Hingham, who is

responsible for issuing FIDs and LTCs; and

       3)     The Hingham Police Department experienced a substantial increase in the number

of applications for FIDs and LTCs during the year 2020; and

       4)     The Hingham Police Department has established an online scheduling system for

new applicants to schedule appointments to submit applications for FIDs and LTCs; and

       5)     This scheduling system allows for the processing of LTC applications in

accordance with COVID-19 safety guidelines; and




                                              -1-
         Case 1:20-cv-11933-DPW Document 64 Filed 03/22/21 Page 2 of 4




       6)      The Hingham Police Department is aware that the number of applicants seeking a

licensing appointment may exceed the number of available appointments in any given month;

and

       7)      The Hingham Police Department will monitor the availability of licensing

appointments to ensure that that there are no substantial delays in the application process and that

license applications will be processed within the time required by law; and

       8)       The Hingham Police Department has processed the license application of

Plaintiff Daniel Ranahan,

NOW THEREFORE:

       It is hereby agreed and stipulated that the claims against Defendant Chief Jones, Chief of

the Hingham Police Department (only) shall be DISMISSED, without prejudice, with all rights

of appeal waived, and with each party to bear its own costs and attorney’s fees.

Dated: March 22, 2021

                              Respectfully submitted,

THE PLAINTIFFS,                                       DEFENDANT CHIEF DAVID JONES

By their attorneys,                                   By his attorney,

____/s/ David D. Jensen__________                     __/s/ Kerry T. Ryan______________
David D. Jensen, pro hac vice                         Kerry T. Ryan, BBO #632615
David Jensen, PLLC                                    Bogle, DeAscentis and Coughlin, P.C.
111 John Street, Suite 420                            25 Foster Street, 1st Floor
New York, New York 10038                              Quincy, MA 02169
(212) 380-6615                                        (617) 845-5473
david@djensenpllc.com                                 ktr@b-dlaw.com

Jason A. Guida, BBO # 667252
Principe & Strasnick, P.C.
11 Lark Avenue
Saugus, Massachusetts 01906
(617) 383-4652
jason@lawguida.com


                                                -2-
        Case 1:20-cv-11933-DPW Document 64 Filed 03/22/21 Page 3 of 4




Dated: March 22, 2021



      It is SO ORDERED this _____ day of March, 2020.




                                           DOUGLAS P. WOODLOCK
                                           DISTRICT JUDGE




                                         -3-
         Case 1:20-cv-11933-DPW Document 64 Filed 03/22/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on Mar. 22, 2022.

                                                  /s/ Jason A. Guida
                                                  Jason A. Guida, Esq.




                                                -4-
